Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 17-37 are all the claims pending in the application. 
Claims 1-16 are cancelled.
Claims 17-37 are new.
Claims 17-37 are rejected.
The following is a Final Office Action in response to amendments and remarks filed February 15, 2021.

Response to Arguments
Regarding the 112(b) rejections, the rejections are withdrawn in light to the cancelation of the claims. Please note, the new claims have caused new 112(b) rejections to be made.

Regarding the 101 rejections, the rejections are maintained against the new claims for the following reasons.  First, Applicant asserts the claims reflect an improvement over existing systems by improving the accuracy of the candidate suitability ratings.  Examiner respectfully does not find this assertion percussive because a bare assertion of an improvement without the detail necessary to be apparent is not sufficient to show an improvement, see pg. MPEP 2106.04(d)(1) (discussing MPEP 2106.05(a)).  It is not clear why or how the job buckets would improve accuracy as most businesses already have classifications, see e.g. ¶[0082] of Dane discussing NAICS codes.
Second, Applicant asserts the claims provide a technical solution.  Examiner respectfully does not find this assertion persuasive because it is not clear what the technical solution is or what problem it is solving.
Third, Applicant asserts claim 35 recite a solution for categorizing jobs.  Examiner respectfully does not find this assertion persuasive because storing digital information in an organized manner is no more than mere instructions to apply the exception using generic computer components, see MPEP 2106.05(f) (discussing TLI Communications).

Regarding the 102 rejections, the rejections are withdrawn for new claims 17, 22, and 27 because Examiner finds the Dane reference does not teach generating an ideal candidate profile as claimed.
Applicant asserts the rejections should be withdrawn because the claims utilize data based on past recruiter decisions and take place post-application.  Examiner respectfully does not find these assertions persuasive because these features are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant also asserts the cited references do not teach any of the limitations in claim 17.  Examiner respectfully does not find this assertion persuasive because this assertion fails to comply with 37 CFR 1.111(b) as is it only a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the independent claims, claim 17 is rejected because claim 17 recites (emphasized) "…said processor including a component configured to generate an ideal candidate profile based on said ideal candidate data, said historical data associated with said ideal candidate and said job data for said associated pre-defined job bucket…"  There is insufficient antecedent basis for the "ideal candidate data" and "ideal candidate" claim elements.
Claims 22 and 27 are rejected as indefinite because claim 22 recites (emphasizes) "…generating an ideal candidate profile for the selected job based on said data generated from said historical data and said job data for said associated pre-defined job bucket…" There is insufficient antecedent basis for the "historical data" claim element.
Claim 27 is rejected as indefinite because claim 27 recites (emphasized) "… a non-transitory storage medium configured to store computer readable instructions; said computer readable instructions including instructions for a non-transitory storage medium configured to store computer instructions…"  This limitation is not clear because it is not clear if these storage medium and instructions claims elements are intended to be the same, or if the scope of this claim is intended to include two separate sets of storage medium and instructions.
Claims 18-21, 23-26, and 28-34 do not clarify these issue and as such are rejected due to their dependencies.
Claim 19 is further rejected as indefinite because claim 19 recites (emphasized) "…including a component configured to determine if there are one or more restrictions…"  The claim elopement "a component configured to determine" has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive.  It is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the independent claim, claim 17, describes the components as being included as part of the processor but claim 19 does not explicitly state the component is part of the processor.  It is not clear if the component in claim 19 is intended to be part of the processor and as such it is not clear if the component in claim 19 recites sufficient structure to perform the recited function.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;

(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 23 is rejected under 112(d) because claim 23 recites (emphasized) "…generating a new job bucket if the selected job fails to match one of said plurality of pre- defined job buckets."  This limitation does not further limit the scope of claim 23 because it is a contingent limitation with a condition precedent that is not required to occur, see MPEP 2111.04.II.  That is, the job is not required .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying Step 1 of the analysis for patentable subject matter to the claims it is determined that: claims 17-21 and 27-34 are directed to a process; and claims 22-26 and 35-37 are directed to a process.  Therefore, we proceed to Step 2. 
Independent Claims
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
The independent claims recite an abstract idea.  Specifically, claim 17 recites an abstract idea in the limitations: "generate an ideal candidate profile based on said data generated from said historical data and said job data for said associated pre-defined job bucket1"; "generate a candidate profile for the candidate based on said applicant data from said Applicant Tracking System (ATS)"; "compare said candidate profile to said ideal candidate profile"; and "generate a suitability rating for the selected role based on said comparison".  These limitations recite an abstract idea because the limitations encompass commercial or legal interactions like marketing or sales activities or behaviors and business relations (i.e. recruiting and hiring).  These limitations encompass commercial or legal interactions (i.e. recruiting or hiring) because the limitations entail identifying preferred qualifications (generate an ideal candidate profile); identifying the applicant's qualifications (generate a candidate profile); and assessing the applicant's qualifications in light of the preferred qualifications (compare and generate a suitability rating).  Claims that entail commercial or legal interactions fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas.  Claim 17 recites an abstract idea.
Claims 22 and 27 recite similar limitations as claim 17 and accordingly recite an abstract idea for similar reasons as claim 17.

Claim 35 recite an abstract idea in the limitation "comparing said job data inputted from said Applicant Tracking System (ATS) with data from said jobs database comprising said one or more of said pre-defined job buckets associated with the organization and stored in a database".  This limitation recites an abstract idea because it encompasses managing personal behavior (i.e. following rules or instructions).  That is, comparing new data with established categories (for example when organizing job descriptions) is a process of managing personal behavior because it is managing the grouping of people 

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
The claims are not integrated into a practical application.  Claim 17 recites the additional elements - a processor operatively coupled to an Applicant Tracking System (ATS) for the organization, and including an input component configured to retrieve applicant data associated with the candidate from said ATS, said processor including another input component configured to input data associated with the selected role from a database and said input data being generated from historical data imported from said Applicant Tracking System (ATS); said processor including a job data input component configured to input job data from a jobs database, and wherein said jobs database comprises data for jobs grouped into one or more pre-defined job buckets based on similarities between one or more of said jobs; said job data input component being configured to input job data for one of said one or more job buckets corresponding to a job description of the selected role; and said processor includes various other components to perform the functions.  
The additional elements of the processor, including the components performing the various functions, coupled to the ATS, a database, and a jobs database, when considered individually, do not integrate the abstract idea into a practical application because the additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception with generic computer components, MPEP 2106.05(f).  Similarly, the additional elements of "wherein said jobs database comprises data for jobs grouped into one or more pre-defined job buckets based on similarities between one or more of said jobs" and "input job data for one of said one or more job TLI Communications).
The additional elements of "retrieve applicant data associated with the candidate from said ATS"; "input data associated with the selected role"; "input data associated with the selected role"; "said input data being generated from historical data imported from said Applicant Tracking System (ATS)", when considered individually do not integrate the abstract idea into a practical application because the additional elements are only mere data gathering, see MPEP 2106.05(g).  Further, the additional elements, when considered in combination, do not integrate the abstract idea into a practical application because the combination is only generic computer components, gathering and storing data in an organized manner.  Claim 17 is directed to an abstract idea.
Claims 22 and 27 recite similar limitations as claim 17 and accordingly are directed to an abstract idea for similar reasons.

Claim 35 recites the additional elements of - inputting job data from an Applicant Tracking System (ATS) associated with the organization; creating an auto-bucket title associated with a description of the inputted job data; if said auto-bucket title matches one of the title strings of said pre-determined job buckets, then including said inputted job data with said matching pre-determined job bucket; if said auto-bucket title fails to match one of the title strings of said one or more pre-determined job buckets, creating a new job bucket; and saving said new job bucket to said database.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into practical applicant because the steps are only storing digital information in an organized manner, TLI Communications).  Claim 35 is directed to an abstract idea.

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
The claim do not recite significantly more than the abstract idea.  The data gathering steps in Claims 17, 22, and 27 do not amount to significantly more than the abstract idea because the steps are only storing and retrieving information in memory, see MPEP 2106.05(g) (discussing Versata Dev. Group, Inc.)  Further, as discussed above, the additional elements in claims 17, 22, 27, and 35 are only mere instructions to apply the exception using generic computer components or insignificant extra-solution activity.  Mere instructions to apply an exception using generic computer components and insignificant extra solution activity cannot provide an inventive concept.  The claims are not patent eligible.

Dependent Claims
The additional elements of claims 18, 23, 28, and 33 do not integrate the abstract idea into a practical application because generating a new bucket, as claimed, is still only storing digital information in an organized manner, which is no more than mere instructions to apply the exception using generic computer components, see MPEP 2106.05(f) (discussing TLI Communications).
The additional elements of claims 19, 21, 24, 26, 29, 31, 32, 34, 36, and 37 do not integrate the abstract idea into a practical application because performing a best match based on restrictions, as claimed, and inputting job data into buckets is still only storing digital information in an organized manner, which is no more than mere instructions to apply the exception using generic computer components, see MPEP 2106.05(f) (discussing TLI Communications
The additional elements of claims 20, 25, and 30 do not integrate the abstract idea into a practical application because the limitations of claim 20 are only mere data gathering, see MPEP 2106.05(g).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dane, US Pub. No. 2010/0114789, herein referred to as "Dane".
Regarding claim 35, Dane teaches:
inputting job data from an Applicant Tracking System (ATS) associated with the organization (job specifications are input to the system, e.g. ¶¶[0076], [0096], Figs. 2 and 4); 
creating an auto-bucket title associated with a description of the inputted job data (extracts relevant elements from job specification, ¶[0077]; see also ¶[0109] noting job titles are one of the elements being extracted); 
comparing said auto-bucket title with title strings of one or more pre-determined job buckets associated with the organization and stored in a database (compares words and phrases to known 
if said auto-bucket title matches one of the title strings of said pre-determined job buckets, then including said inputted job data with said matching pre-determined job bucket (known data is automatically associated with stored classifications, ¶¶[0126], [0140]-[0141] and Figs. 14, 15, and 19); 
if said auto-bucket title fails to match one of the title strings of said one or more pre- determined job buckets, creating a new job bucket (classifies unknown data, ¶[0126] and Fig. 17.  Please note, this limitation and the previous limitation (the other limitation beginning "if said auto-bucket title…") are not both required to occur.  That is, the title can either match or fail to match, it is not required to do both.  Since the title can either match or fail to match, only one of these limitations is required to occur (e.g. if the title matches, the step of creating a new job bucket is not required to occur).  Limitations that are not required to occur do not further limit the scope of the claim, see MPEP 2111.04.II (discussing contingent limitations)); 
and saving said new job bucket to said database (after classification, element is stored, e.g. ¶[0077], [0108] and Fig. 15).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, 22, 23, 25, 27, 28, 30, 31, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dane further in view of Mondal et al, US Pub. No. 2015/0161567, herein referred to as "Mondal"2.
Regarding claim 17, Dane teaches:
an input component configured to retrieve applicant data associated with the candidate from said ATS (inputs candidate data, ¶¶[0076], [0109] and Fig. 2; see also e.g. ¶¶[0011], [0014] discussing applicant tracking); 
said processor including another input component configured to input data associated with the selected role from a database (distilled elements of the job specification are provided, ¶[0078] and Fig. 2); 
and said input data being generated from historical data imported from said Applicant Tracking System (ATS) (distilled elements of the job specification are generated from job specifications, ¶¶0076]-[0077].  Please note, the BRI of "historical data" would include any data from the past because that data would be historical.  Thus, the previously input job specifications here would be historical data); 
said processor including a job data input component configured to input job data from a jobs database (job specifications are input, ¶¶[0076]-[0077]), 
and wherein said jobs database comprises data for jobs grouped into one or more pre-defined job buckets based on similarities between one or more of said jobs (job specifications are classified based on various categories, Fig. 19 and ¶[0140]); 
said job data input component being configured to input job data for one of said one or more job buckets corresponding to a job description of the selected role (job is assigned to category if match exists, Fig. 19 and ¶[0140]); 

and said processor including a comparison component configured to compare said candidate profile to said ideal candidate profile, and a component configured to generate a suitability rating for the selected role based on said comparison (generates match ratio between candidate and job elements, ¶[0175] and Fig. 25).  
However Dane does not teach but Mondal does teach:
a processor operatively coupled to an Applicant Tracking System (ATS) for the organization (processor and database, e.g. ¶[0006]; see also ¶¶[0041]-[0042], [0077] discussing tracking employees and applicants), 
said processor including a component configured to generate an ideal candidate profile based on said ideal candidate data, said historical data associated with said ideal candidate and said job data for said associated pre-defined job bucket (generates an ideal candidate profile, ¶¶[0006], [0037], [0046], [0069], based on job performance data of employees, e.g. ¶¶[0046]-[0047] and Fig. 3A).
Further, it would have been obvious at the time of filing to combine the job description classification and matching of Dane with the ideal candidate profiles of Mondal because simple substitution of one know element for another is obvious, see MPEP 2143.I.B.  Dane teaches evaluating candidates based on "must have" qualifications, e.g. ¶[0175] and Fig. 25, that are manually entered, ¶[0050].  One of ordinary would have simply substituted the "must have" qualifications of Dane with the automatically generated ideal candidate profiles of Mondal to reduce the amount of manual data manipulation required.
Regarding claim 18, the combination of Dane and Mondal teaches all the limitations of claim 17 and Dane further teaches:


Regarding claim 22, Dane teaches:
inputting applicant data associated with the candidate from an Applicant Tracking System (ATS) for the organization (inputs candidate data, ¶¶[0076], [0109] and Fig. 2; see also e.g. ¶¶[0011], [0014] discussing applicant tracking); 
inputting data associated with the selected job from a jobs database (distilled elements of the job specification are provided, ¶[0078] and Fig. 2), 
said data in said jobs database being generated from data imported from said Applicant Tracking System (ATS) (distilled elements of the job specification are generated from job specifications, ¶¶0076]-[0077]), 
said jobs database including one or more pre-defined job buckets, each of said pre-defined job buckets comprising one or more jobs grouped together based on job similarities (job specifications are classified based on various categories, Fig. 19 and ¶[0140]); 
inputting job data for one of said one or more pre-defined job buckets based on the similarity between the selected job and one of said one or more pre-defined job buckets (job is assigned to category if match exists, Fig. 19 and ¶[0140]); 
generating a candidate profile based on said applicant data from said Applicant Tracking System (ATS) (displays candidate's profile job elements, ¶[0167] and Fig. 24); 
comparing said candidate profile to said ideal candidate profile; and generating a suitability rating for the selected job based on said comparison (generates match ratio between candidate and job elements, ¶[0175] and Fig. 25).  
However Dane does not teach but Mondal does teach:
generating an ideal candidate profile for the selected job based on said data generated from said historical data and said job data for said associated pre-defined job bucket (generates an ideal candidate profile, ¶¶[0006], [0037], [0046], [0069], based on job performance data of employees, e.g. ¶¶[0046]-[0047] and Fig. 3A).
Further, it would have been obvious at the time of filing to combine the job description classification and matching of Dane with the ideal candidate profiles of Mondal because simple substitution of one know element for another is obvious, see MPEP 2143.I.B.  Dane teaches evaluating candidates based on "must have" qualifications, e.g. ¶[0175] and Fig. 25, that are manually entered, ¶[0050].  One of ordinary would have simply substituted the "must have" qualifications of Dane with the automatically generated ideal candidate profiles of Mondal to reduce the amount of manual data manipulation required. 
Regarding claim 23, the combination of Dane and Mondal teaches all the limitations of claim 22 and Dane further teaches:
generating a new job bucket if the selected job fails to match one of said plurality of pre- defined job buckets (classifies unknown data, ¶[0126] and Fig. 17.  Please note, this limitation does not further limit the scope of claim 23 because it is a contingent limitation with a condition precedent that is not required to occur, see MPEP 2111.04.II.  That is, the job is not required to fail to match, and thus the "generating" is not required to occur.  Claim limitations that are not required to occur do not further limit the scope of the claim).  
Regarding claim 25, the combination of Dane and Mondal teaches all the limitations of claim 22 and Dane further teaches:
wherein said step of inputting job data comprises extracting a string associated with said inputted job data for the selected job (extracts short phrases as elements, ¶¶[0061], [0104], Figs. 4 and 7)


Regarding claim 27, Dane teaches:  
inputting applicant data associated with the candidate from an Applicant Tracking System (ATS) for the organization (inputs candidate data, ¶¶[0076], [0109] and Fig. 2; see also e.g. ¶¶[0011], [0014] discussing applicant tracking); 
inputting data associated with the selected job from a jobs database (distilled elements of the job specification are provided, ¶[0078] and Fig. 2), 
said data in said jobs database being generated from jobs data imported from said Applicant Tracking System (ATS) (distilled elements of the job specification are generated from job specifications, ¶¶0076]-[0077]), 
said jobs database including one or more pre-defined job buckets, each of said pre-defined job buckets comprising one or more jobs grouped together based on job similarities (job specifications are classified based on various categories, Fig. 19 and ¶[0140]); 
inputting job data from one of said one or more pre-defined job buckets based on the similarity between the selected job and one of said one or more pre-defined job buckets (job is assigned to category if match exists, Fig. 19 and ¶[0140]); 
generating a candidate profile based on said applicant data from said Applicant Tracking System (ATS) (displays candidate's profile job elements, ¶[0167] and Fig. 24); 
comparing said candidate profile to said ideal candidate profile; and generating a suitability rating for the selected job based on said comparison (generates match ratio between candidate and job elements, ¶[0175] and Fig. 25).  
However Dane does not teach but Mondal does teach:
a non-transitory storage medium configured to store computer readable instructions; said computer readable instructions including instructions for a non-transitory storage medium configured to store computer readable instructions; said computer readable instructions including instructions for (¶[0008]),  
generating an ideal candidate profile for the selected job based on said data generated from said historical data and said job data for said associated pre-defined job bucket (generates an ideal candidate profile, ¶¶[0006], [0037], [0046], [0069], based on job performance data of employees, e.g. ¶¶[0046]-[0047] and Fig. 3A).
Further, it would have been obvious at the time of filing to combine the job description classification and matching of Dane with the ideal candidate profiles of Mondal because simple substitution of one know element for another is obvious, see MPEP 2143.I.B.  Dane teaches evaluating candidates based on "must have" qualifications, e.g. ¶[0175] and Fig. 25, that are manually entered, ¶[0050].  One of ordinary would have simply substituted the "must have" qualifications of Dane with the automatically generated ideal candidate profiles of Mondal to reduce the amount of manual data manipulation required.
Regarding claim 28, the combination of Dane and Mondal teaches all the limitations of claim 27 and Dane further teaches:
generating a new job bucket if the selected job fails to match one of said plurality of pre- defined job buckets (classifies unknown data, ¶[0126] and Fig. 17).  
Regarding claim 30, the combination of Dane and Mondal teaches all the limitations of claim 27 and Dane further teaches:
wherein said step of inputting job data comprises extracting a string associated with said inputted job data for the selected job (extracts short phrases as elements, ¶¶[0061], [0104], Figs. 4 and 7)

Regarding claim 31, the combination of Dane and Mondal teaches all the limitations of claim 27 and Dane further teaches:
wherein said step of inputting job data from one of said one or more pre-defined job buckets based on the similarity between the selected job and one of said one or more pre-defined job buckets comprises, inputting job data from said Applicant Tracking System (ATS) (job specifications are input to the system, e.g. ¶¶[0076], [0096], Figs. 2 and 4); 
comparing said job data inputted from said Applicant Tracking System (ATS) with data from said jobs database comprising said one or more of said pre-defined job buckets (compares words and phrases to known relevant elements, ¶[0106] , [0117], [0140], Figs. 14 and 15; see also Fig. 19 explicitly discussing job description elements); 
if said inputted job data matches one of said pre-defined job buckets, then adding the job associated with said inputted job data to said matching pre-defined job bucket (known data is automatically associated with stored classifications, ¶¶[0126], [0140]-[0141] and Figs. 14, 15, and 19); 
if said inputted job data fails to match one of said pre-defined job buckets, creating a new job bucket (classifies unknown data, ¶[0126] and Fig. 17);
and saving said new job bucket to said jobs database (after classification, element is stored, e.g. ¶[0077], [0108] and Fig. 15).  
Regarding claim 33, the combination of Dane and Mondal teaches all the limitations of claim 31 and Dane further teaches:
.  

Claims 19-21, 24, 26, 29, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dane and Mondal further in view of Beggleman et al, US Pub. No. 2009/0119095, herein referred to as "Beggleman".
Regarding claim 19, the combination of Dane and Mondal teaches all the limitations of claim 17 and does not teach but Beggleman does teach:
including a component configured to determine if there are one or more restrictions on the creation of said new job bucket, and said component being responsive to said one or more restrictions and being configured to perform a best match between said inputted job data and one of said one or more pre-defined job buckets (classifiers are organized by syntactical constraints and determines a best match when new, unclassified data is presented, ¶¶[0044], [0125]).  
Further, it would have been obvious at the time of filing to combine the job classification and matching of Dane and Mondal with the natural language processing of Beggleman because use of known technique to improve similar devices (methods, or products) in the same way is obvious, see MPEP 2143.I.C.  That is, Beggleman teaches an improved method of natural language processing for processing medical data, ¶[0003] of Beggleman.  One of ordinary skill would have recognized the improvements in Beggleman could be applied to natural language processing of job descriptions, as taught by Dane.
Regarding claim 20, the combination of Dane, Mondal, and Beggleman teaches all the limitations of claim 19 and Dane further teaches:

and comparing said extracted string associated with said inputted job data for the selected role to a string associated with each of said one or more pre-defined job buckets (compares elements to known topics, ¶¶[0099], [0106], [0117]).  
Regarding claim 21, the combination of Dane, Mondal, and Beggleman teaches all the limitations of claim 19 and Dane further teaches:
wherein said one or more restrictions comprise geographical location of the selected role and/or a business unit of the organization (constraints when classifying include functional area, ¶[0127] and Fig. 17; see also ¶[0130] discussing functional area).  

Regarding claim 24, the combination of Dane and Mondal teaches all the limitations of claim 22 and does not teach but Beggleman does teach:
determining if there are one or more restrictions on the creation of said new job bucket, and in response to said one or more restrictions performing a best match between said job data and one of said one or more pre-defined job buckets (classifiers are organized by syntactical constraints and determines a best match when new, unclassified data is presented, ¶¶[0044], [0125].  Please note, the limitation "and in response to said one or more restrictions performing a best match between said job data and one of said one or more pre-defined job buckets" does not further limit the scope of the claim because it is a contingent limitation with a condition precedent that is not required to occur, see MPEP 2111.04.II.  That is, the claim does not require there be restrictions, so the claim does not require performing a best match.  Limitations which are not required to occur do not further limit the scope of the claim, see MPEP 2111.04.II). 
Further, it would have been obvious at the time of filing to combine the job classification and matching of Dane and Mondal with the natural language processing of Beggleman because use of known technique to improve similar devices (methods, or products) in the same way is obvious, see MPEP 2143.I.C.  That is, Beggleman teaches an improved method of natural language processing for processing medical data, ¶[0003] of Beggleman.  One of ordinary skill would have recognized the improvements in Beggleman could be applied to natural language processing of job descriptions, as taught by Dane.
Regarding claim 26, the combination of Dane, Mondal, and Beggleman teaches all the limitations of claim 24 and Dane further teaches:
wherein said one or more restrictions comprise geographical location of the selected role and/or a business unit of the organization (constraints when classifying include functional area, ¶[0127] and Fig. 17; see also ¶[0130] discussing functional area).  

Regarding claim 29, the combination of Dane and Mondal teaches all the limitations of claim 27 and does not teach but Beggleman does teach:
further including the step of determining if there are one or more restrictions on the creation of said new job bucket, and in response to said one or more restrictions performing a best match between said job data and one of said one or more pre-defined job buckets (classifiers are organized by syntactical constraints and determines a best match when new, unclassified data is presented, ¶¶[0044], [0125]).  
Further, it would have been obvious at the time of filing to combine the job classification and matching of Dane and Mondal with the natural language processing of Beggleman because use of known technique to improve similar devices (methods, or products) in the same way is obvious, see MPEP 2143.I.C.  That is, Beggleman teaches an improved method of natural language processing for 
Regarding claim 32, the combination of Dane and Mondal teaches all the limitations of claim 31 and does not teach but Beggleman does teach:
determining if there are one or more restrictions on the creation of a new job bucket, and if there are one or more restrictions, performing a best match between said inputted job data and one of said one or more pre-determined job buckets (classifiers are organized by syntactical constraints and determines a best match when new, unclassified data is presented, ¶¶[0044], [0125]).  
Further, it would have been obvious at the time of filing to combine the job classification and matching of Dane and Mondal with the natural language processing of Beggleman because use of known technique to improve similar devices (methods, or products) in the same way is obvious, see MPEP 2143.I.C.  That is, Beggleman teaches an improved method of natural language processing for processing medical data, ¶[0003] of Beggleman.  One of ordinary skill would have recognized the improvements in Beggleman could be applied to natural language processing of job descriptions, as taught by Dane.  

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dane and Mondal further in view of Shaw et al, US Pub. No. 2011/0055041, herein referred to as "Shaw".
Regarding claim 34, the combination of Dane and Mondal teaches all the limitations of claim 33 and does not teach but Shaw does teach:
wherein said new job bucket is assigned a lower priority in relation to said one or more predetermined job buckets (exact matches are identified as top matches by assigning a match 
Further, it would have been obvious at the time of filing to combine the job description classification and matching of Dane and Mondal with the normalizing labor pool data of Shaw because known work in one field of endeavor may prompt variations of it for use the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized that job postings which exactly match known categorizations should be identified as exactly matching when classifying job postings whereas job postings that do not exactly match should be identified as being not an exact match, e.g. via the match coefficient of Shaw

Claims 36 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dane further in view of Beggleman.
Regarding claim 36, Dane teaches all the limitations of claim 35 and does not teach but Beggleman does teach:
determining if there are one or more restrictions on the creation of a new job bucket, and if there are one or more restrictions, determining if the inputted job data meets said one or more restrictions, and if true creating said auto-bucket title (classifiers are organized by syntactical constraints and determines a best match when new, unclassified data is presented, ¶¶[0044], [0125].  Please note, the limitation "determining if the inputted job data meets said one or more restrictions, and if true creating said auto-bucket title" does not further limit the scope of the claim because it is a contingent limitation with a condition precedent that is not required to occur, see MPEP 2111.04.II.  That is, the claim does not require there be restrictions, so the claim does not require the second "determining" step occur.  Limitations which are not required to occur do not further limit the scope of the claim, see MPEP 2111.04.II). 
Further, it would have been obvious at the time of filing to combine the job classification and matching of Dane with the natural language processing of Beggleman because use of known technique to improve similar devices (methods, or products) in the same way, see MPEP 2143.I.C.  That is, Beggleman teaches an improved method of natural language processing for processing medical data, ¶[0003] of Beggleman.  One of ordinary skill would have recognized the improvements in Beggleman could be applied to natural language processing of job descriptions, as taught by Dane.
Regarding claim 37, the combination of Dane and Beggleman teaches all the limitations of claim 36 and Dane further teaches:
wherein said step of creating a new job bucket comprises generating a job bucket title based on a description of the associated job utilizing a pre-trained job role classifier (assigns various labels like occupation classification, ¶[0128] and Fig. 17; see also ¶[0108] discussing classification tool).   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064.  The examiner can normally be reached on Monday to Friday 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        
/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes the exact language of this limitation varies between claims 17, 22, and 27 but analyzes the claims concurrently here for the sake of brevity and because Examiner does not find the differences in claim langue affect the eligibility analysis.
        2 Please note, Mondal was cited in the IDS dated Dec. 3, 2020.